—In a custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Slobod, J.), dated August 23, 1991, which, inter alia, denied his *329petition for a change of custody; and, in a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Slobod, J.), dated January 8, 1992, which sustained in part the objections of the mother to an October 7, 1991, decision and order of the Hearing Examiner which set support at $350 per week.
Ordered that the appeals are dismissed, without costs or disbursements.
In the present case, the appellant has failed to order and settle the transcripts of the support and custody hearings. Although Family Court Act § 1116 dispenses with the requirement that the record on appeal be printed, that provision does not excuse compliance with CPLR 5525 (a), made applicable to the Family Court pursuant to Family Court Act § 1118, which necessitates the transcription of the hearings. Under the circumstances of this case, since the appellant has failed to order and settle the transcripts of the hearings, and the appendix submitted by the appellant is patently insufficient for the purpose of reviewing the issues raised by him, the appeals must be dismissed (see, Matter of Baiko v Baiko, 141 AD2d 635). Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.